ORDER

PER CURIAM.
Appellant, Michael A Campbell, appeals from the St. Charles County Circuit Court’s decision denying appellant’s motion to modify the parties’ decree of dissolution as to custody. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings of the Commission are supported by competent and substantial evidence on the whole record. As we further find an extended opinion would have no precedential value, we affirm the Commission’s finding pursuant to Rule 84.-*43616(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for the decision.